Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is entered into on July 25, 2008,
effective as of July 25, 2008 (the Effective Date”), between DaVita, Inc., a
Delaware corporation (the “Company”), and Kent J. Thiry (the “Executive”).

WHEREAS, the Executive is currently employed as Chairman of the Board and Chief
Executive Officer of the Company pursuant to an Employment Agreement dated as of
October 18, 1999, and as subsequently amended (the “Prior Employment
Agreement”); and

WHEREAS, the Company desires to continue the employment of the Executive, and
the Executive desires to continue to be employed by the Company, upon the terms
and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the Company and the Executive hereby agree as follows:

1. Employment. The Company hereby agrees to employ the Executive and the
Executive hereby agrees to be employed by the Company upon the terms and subject
to the conditions contained in this Agreement. The term of employment of the
Executive by the Company pursuant to this Agreement shall commence on the
Effective Date and, unless earlier terminated pursuant to Section 4 hereof,
shall end on July 25, 2011 (the “Initial Term”); provided that the term of this
Agreement shall be extended automatically for one additional year as of each
anniversary of the Effective Date, commencing with the second anniversary of the
Effective Date, unless no later than 90 days prior to any such renewal date
either the Board of Directors of the Company (the “Board”), on behalf of the
Company, or the Executive gives written notice to the other that the term of
this Agreement shall not be so extended. The Initial Term and any extension of
the Initial Term pursuant to this Section 1 shall be referred to herein as the
“Employment Period.”

2. Positions and Duties; Responsibilities. (a) Positions and Duties. The Company
shall employ the Executive during the Employment Period as its Chairman of the
Board and as its Chief Executive Officer. The Executive shall report to the
Board. During the Employment Period, the Executive shall perform faithfully and
loyally and to the best of the Executive’s abilities the duties assigned to the
Executive hereunder and shall devote the Executive’s full business time,
attention and effort to the affairs of the Company and its subsidiaries and
shall use the Executive’s reasonable best efforts to promote the interests of
the Company and its subsidiaries.

(b) Responsibilities. Subject to the powers, authority and responsibilities
vested in the Board and in duly constituted committees of the Board, the
Executive shall have the authority and responsibility for the management,
operation and overall conduct of the business of the Company. The Executive
shall also perform such other duties (not inconsistent with the positions of
Chairman of the Board and Chief Executive Officer) on behalf of the Company and
its subsidiaries as may from time to time be authorized or directed by the
Board.



--------------------------------------------------------------------------------

3. Compensation. (a) Base Salary. During the Employment Period, the Company
shall pay to the Executive a base salary at the rate of $1,050,000 per annum,
payable in accordance with the Company’s executive payroll policy. Such base
salary shall be reviewed annually, and shall be subject to such increases (and
not decreases), if any, as determined by the Compensation Committee of the
Board. The Executive’s annual base salary in effect from time to time under this
Section 3(a) is hereinafter referred to as “Base Salary.”

(b) Annual Incentive Bonus. During the Employment Period, the Executive shall be
entitled to participate in the Company’s Executive Incentive Plan or other
annual bonus plan for senior executives (the “Incentive Plan”) in accordance
with the terms of such plan. The target incentive bonus opportunity for the
Executive for each fiscal year under the Incentive Plan shall be equal to 100%
of the Executive’s Base Salary in effect at the beginning of such fiscal year;
provided that amount of the Executive’s bonus for a fiscal year may exceed 100%
of the Executive’s Base Salary in effect at the beginning of such fiscal year if
target performance goals for the fiscal year are exceeded. The actual incentive
bonus payable for any year shall be based upon objective criteria established
and approved by the Compensation Committee of the Board, which shall be similar
to those applicable to other senior executives of the Company.

(c) Other Benefits. During the Employment Period, the Executive shall be
entitled to participate in the Company’s employee benefit plans generally
available to executives of the Company (such benefits being hereinafter referred
to as the “Employee Benefits”). The Executive shall be entitled to take time off
for vacation or illness in accordance with the Company’s policies and to receive
all fringe benefits and perquisites as are from time to time made generally
available to senior executives of the Company.

(d) Stock Options and Stock Appreciation Rights. During the Employment Period,
the Executive shall be eligible to receive annual grants of stock options and/or
stock appreciation rights (“SARs”) under the Company’s 2002 Equity Compensation
Plan (or a successor plan) with respect to such number of shares of Company
common stock and with such terms and conditions established and approved by the
Compensation Committee of the Board, which shall be similar to those applicable
to other senior executives of the Company.

(e) Restricted Stock Units. During the Employment Period, the Executive shall be
eligible to receive annual grants of restricted stock units under the Company’s
2002 Equity Compensation Plan (or a successor plan) with respect to such number
of shares of Company common stock and with such financial performance
requirements and other terms and conditions established and approved by the
Compensation Committee of the Board, which shall be similar to those applicable
to other senior executives of the Company.

(f) Other Long-Term Incentives. During the Employment Period, the Executive
shall be eligible to participate in any other long-term incentives in which
other senior executives of the Company participate.

(g) Expense Reimbursement. The Company shall reimburse the Executive, in
accordance with the Company’s policies and procedures, for all proper expenses
incurred by the Executive during the Employment Period in the performance of the
Executive’s duties hereunder.

 

2



--------------------------------------------------------------------------------

4. Termination. (a) Death. Upon the death of the Executive, all rights of the
Executive and the Executive’s heirs, executors and administrators to
compensation and other benefits under this Agreement shall cease immediately,
except that the Executive’s heirs, executors or administrators, as the case may
be, shall be entitled to:

(i) accrued Base Salary through and including the Executive’s date of death;

(ii) the amount of any bonus earned and payable but not yet paid for the fiscal
year prior to the year in which the Executive’s termination of employment
occurs;

(iii) other Employee Benefits to which the Executive was entitled on the date of
death in accordance with the terms of the plans and programs of the Company; and

(iv) the treatment of the options, SARs, restricted stock units and any other
long-term incentives granted to the Executive in accordance with the terms
thereof.

(b) Disability. The Company may, at its option, terminate the Executive’s
employment upon written notice to the Executive if the Executive, because of
physical or mental incapacity or disability, fails to perform the essential
functions of the Executive’s position, with or without reasonable accommodation,
required of the Executive hereunder for a continuous period of 120 days or any
180 days within any 12-month period. Upon such termination, the Executive’s
entitlement to compensation and benefits shall cease immediately, except that
the Executive shall be entitled to:

(i) accrued Base Salary through and including the effective date of the
Executive’s termination of employment;

(ii) the amount of any bonus earned and payable but not yet paid for the fiscal
year prior to the year in which the Executive’s termination of employment
occurs;

(iii) other Employee Benefits to which the Executive is entitled upon
termination of employment in accordance with the terms of the plans and programs
of the Company; and

(iv) the treatment of the options, SARs, restricted stock units and any other
long-term incentives granted to the Executive in accordance with the terms
thereof.

In the event of any dispute regarding the existence of the Executive’s
incapacity or disability hereunder, the matter shall be resolved by the
determination of a physician mutually agreed upon by the Board and the
Executive. The Executive shall submit to appropriate medical examinations for
purposes of such determination.

(c) Cause. (i) The Company may, at its option, terminate the Executive’s
employment under this Agreement for Cause (as hereinafter defined) upon written
notice to the Executive. Any such termination shall be authorized by the Board.

(ii) As used in this Agreement, the term “Cause” shall mean any one or more of
the following:

(A) the Executive’s conviction of a felony;

 

3



--------------------------------------------------------------------------------

(B) any act of fraud or dishonesty by the Executive resulting or intended to
result in personal enrichment at the Company’s expense;

(C) repeated failure or refusal by the Executive to follow policies established
by the Board or written directives of the Board, that is not corrected within 30
days after notice of such failure or refusal, and that is material and willful
and has a material adverse effect on the Company’s business; or

(D) material breach by the Executive of this Agreement, that is not corrected
within 30 days after notice of such breach.

(iii) The exercise of the right of the Company to terminate the Executive’s
employment under this Agreement pursuant to this Section 4(c) shall not abrogate
the rights or remedies of the Company in respect of the breach giving rise to
such termination.

(iv) If the Company terminates the Executive’s employment for Cause, the
Executive’s entitlement to compensation and benefits shall cease immediately,
except that the Executive shall be entitled to the payments and benefits
specified in Sections 4(b)(i) through 4(b)(iv) hereof.

(d) Termination Without Cause. (i) The Company may, at its option, terminate the
Executive’s employment under this Agreement upon written notice to the Executive
for a reason other than a reason set forth in Section 4(a), 4(b) or 4(c). Any
such termination shall be authorized by the Board. If the Company terminates the
Executive’s employment for any such reason, the Executive’s entitlement to
compensation and benefits shall cease immediately, except that the Executive
shall be entitled to:

(A) the payments and benefits specified in Sections 4(b)(i) through 4(b)(iv)
hereof, inclusive;

(B) a prorated annual incentive bonus (based on the actual bonus earned under
the objective standards set forth in the Incentive Plan for the fiscal year in
which the Executive’s termination of employment occurs) through and including
the Executive’s date of termination;

(C) an amount equal to the product of (x) three, and (y) the sum of the Base
Salary and the Prior Bonus (as defined below), which shall be payable in a lump
sum within the 90 days following the Executive’s termination of employment,
subject to satisfaction of Sections 6 and 7 hereof;

(D) if the Executive has been employed by the Company for at least ten years on
the date of the Executive’s termination pursuant to this Section 4(d)(i), 50% of
any unvested stock options, stock appreciation rights and restricted stock units
held by the Executive on the date of the Executive’s termination shall become
vested, and the remaining unvested stock options, stock appreciation rights and
restricted stock units may continue to vest, contingent upon the Executive’s
completion of any consulting, board service, or other projects on behalf of the
Company as may be determined by the Board;

 

4



--------------------------------------------------------------------------------

(E) the use of an office and the services of an administrative assistant for the
lesser of 36 months or until the Executive obtains other full-time employment;
and

(F) continued health insurance coverage, at the rates charged by the Company to
active senior executives of the Company, for the lesser of 36 months or until
comparable coverage is available to the Executive from another employer.

As used in this Agreement, the term “Prior Bonus” shall mean the average of the
annual incentive bonus earned under the Incentive Plan (including any bonus
earned and payable but not yet paid) for the last two full fiscal years before
the fiscal year in which the Executive’s employment was terminated.

(ii) In the event that, prior to the date on which the Executive attains age 62,
the Board gives the Executive a notice pursuant to Section 1 hereof that the
term of this Agreement shall not be extended, upon the termination of the
Executive’s employment at the end of the Employment Period the Executive shall
be entitled to:

(A) the payments and benefits specified in Sections 4(b)(i) through 4(b)(iv)
hereof, inclusive;

(B) a prorated annual incentive bonus (based on the actual bonus earned under
the objective standards set forth in the Incentive Plan for the fiscal year in
which the Executive’s termination of employment occurs) through and including
the Executive’s date of termination;

(C) an amount equal to the product of (x) one and one-half, and (y) the sum of
the Base Salary and the Prior Bonus, which shall be payable in a lump sum within
the 90 days following the Executive’s termination of employment, subject to
satisfaction of Sections 6 and 7 hereof;

(D) if the Executive has been employed by the Company for at least ten years on
the date of the Executive’s termination pursuant to this Section 4(d)(ii), 50%
of any unvested stock options, stock appreciation rights and restricted stock
units held by the Executive on the date of the Executive’s termination shall
become vested, and the remaining unvested stock options, stock appreciation
rights and restricted stock units may continue to vest, contingent upon the
Executive’s completion of such consulting, board service, or other projects on
behalf of the Company as may be determined by the Board;

(E) the use of an office and the services of an administrative assistant for the
lesser of 36 months or until the Executive obtains other full-time employment;
and

(F) continued health insurance coverage, at the rates charged by the Company to
active senior executives of the Company, for the lesser of 36 months or until
comparable coverage is available to the Executive from another employer.

 

5



--------------------------------------------------------------------------------

(e) Voluntary Termination. Upon 60 days prior written notice to the Company (or
such shorter period as may be permitted by the Board), the Executive may
voluntarily terminate the Executive’s employment with the Company for any
reason. If the Executive voluntarily terminates the Executive’s employment
pursuant to this Section 4(e), the Executive’s entitlement to compensation and
benefits shall cease immediately, except that the Executive shall be entitled to
the payments and benefits specified in Sections 4(b)(i) through 4(b)(iv) hereof.
The Executive’s resignation, without the consent of the Board, from either his
position as Chairman of the Board or his position as Chief Executive Officer
shall constitute a voluntary termination of employment by the Executive under
this Section 4(e).

(f) Termination for Good Reason. (i) Upon 30 days prior written notice to the
Company (or such shorter period as may be permitted by the Board), the Executive
may voluntarily terminate the Executive’s employment with Good Reason (as
hereinafter defined). If the Executive voluntarily terminates the Executive’s
employment pursuant to this Section 4(f), the Executive’s entitlement to
compensation and benefits shall cease immediately, except that the Executive
shall be entitled to:

(A) the payments and benefits specified in Sections 4(b)(i) through 4(b)(iv)
hereof, inclusive;

(B) a prorated annual incentive bonus (based on the actual bonus earned under
the objective standards set forth in the Incentive Plan for the fiscal year in
which the Executive’s termination of employment occurs) through and including
the Executive’s date of termination;

(C) an amount equal to the product of (x) three, and (y) the sum of the Base
Salary and the Prior Bonus, which shall be payable in a lump sum within the 90
days following the Executive’s termination of employment, subject to
satisfaction of Sections 6 and 7 hereof;

(D) if the Executive has been employed by the Company for at least ten years on
the date of the Executive’s termination pursuant to this Section 4(f), 50% of
any unvested stock options, stock appreciation rights and restricted stock units
held by the Executive on the date of the Executive’s termination shall become
vested, and the remaining unvested stock options, stock appreciation rights and
restricted stock units may continue to vest, contingent upon the Executive’s
completion of any consulting, board service, or other projects on behalf of the
Company as may be determined by the Board;

(E) the use of an office and the services of an administrative assistant for the
lesser of 36 months or until the Executive obtains other full-time employment;
and

(F) continued health insurance coverage, at the rates charged by the Company to
active senior executives of the Company, for the lesser of 36 months or until
comparable coverage is available to the Executive from another employer.

(ii) As used in this Agreement, the term “Good Reason” shall mean during the
Employment Period, without the written consent of the Executive, any one or more
of the following, provided that an isolated, insubstantial or inadvertent action
not

 

6



--------------------------------------------------------------------------------

taken in bad faith or failure not occurring in bad faith which is remedied by
the Company promptly after receipt of notice thereof given by the Executive
shall not constitute Good Reason:

(A) the assignment to the Executive of any duties inconsistent in any material
and adverse respect with the Executive’s then current duties and
responsibilities;

(B) the material and adverse change in the Executive’s titles or positions;

(C) reduction in the Executive’s Base Salary or target annual incentive
opportunity, unless such reductions are part of an across-the-board reduction
that applies to all senior executives of the Company and takes effect prior to a
Change in Control (as hereinafter defined); or

(D) any material breach by the Company of this Agreement, that is not corrected
within 30 days after notice of such breach.

(iii) As used in this Agreement, the term “Change in Control” means:

(A) any transaction or series of transactions in which any person or group
(within the meaning of Rule 13d-5 under the Exchange Act and Sections 13(d) and
14(d) under the Exchange Act) becomes the direct or indirect “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), by way of a stock issuance,
tender offer, merger, consolidation, other business combination or otherwise, of
greater than 40% of the total voting power (on a fully diluted basis as if all
convertible securities had been converted and all warrants and options had been
exercised) entitled to vote in the election of directors of the Company
(including any transaction in which the Company becomes a wholly-owned or
majority-owned subsidiary of another corporation), or

(B) consummation of any merger or consolidation in which the shares of the
Company’s common stock outstanding immediately prior to such merger or
consolidation represent 50% or less of the voting power of the corporation
resulting from such merger or consolidation, or, if applicable, the ultimate
parent corporation of such corporation, or

(C) during any twenty-four month period, individuals who, as of the beginning of
such period, constitute the Board (the “Incumbent Board”) cease for any reason
to constitute at least a majority of such Board; provided that any individual
who becomes a director of the Company subsequent to the beginning of such period
whose election, or nomination for election by the Company’s stockholders, was
approved by the vote of at least a majority of the directors then comprising the
Incumbent Board shall be deemed a member of the Incumbent Board; and provided
further, that any individual who was initially elected as a director of the
Company as a result of an actual or threatened solicitation by a Person other
than the Board for the purpose of opposing a solicitation by any other Person
with respect to the election or removal of directors, or any other actual or
threatened solicitation of proxies or consents by or on behalf of any Person
other than the Board shall not be deemed a member of the Incumbent Board, or

 

7



--------------------------------------------------------------------------------

(D) consummation of any transaction in which all or substantially all of the
Company’s assets are sold, or

(E) the approval by the Company’s shareholders of a plan of complete liquidation
or dissolution of the Company;

provided, however, that no transaction contemplated by clauses (A) through
(D) above shall constitute a Change of Control if the person acting as the Chief
Executive Officer of the Company for the twelve (12) months prior to such
transaction continues as the Chief Executive Officer or Executive Chairman of
the Board of Directors of the Company or becomes the Chief Executive Officer or
Executive Chairman of the Board of Directors of the entity that has acquired
control of the Company as a result of such transaction (the “Acquiror”)
immediately after such transaction and remains the Chief Executive Officer or
Executive Chairman of the Board of Directors for not less than twelve
(12) months following the transaction, and further provided, that in the event
that the person acting as the Chief Executive Officer of the Company for the
twelve (12) months prior to such transaction ceases to be Chief Executive
Officer or Executive Chairman of the Board of Directors of the Company or of the
Acquiror during the twelve (12) months following the transaction, a Change of
Control shall be deemed to have occurred on the date on which such person ceases
to be Chief Executive Officer or Executive Chairman of the Board of Directors.

(g) Definition of Termination of Employment. For purposes of this Agreement, the
Executive’s termination of employment shall mean the Executive’s “separation
from service”, as defined in Treasury Regulation §1.409A-1(h) (without regard to
any permissible alternate definition thereunder).

5. Federal and State Withholding. The Company shall deduct from the amounts
payable to the Executive pursuant to this Agreement the amount of all required
federal, state and local withholding taxes in accordance with the Executive’s
Form W-4 on file with the Company, and all applicable federal employment taxes.

6. Noncompetition; Nonsolicitation. (a) General. The Executive acknowledges that
in the course of the Executive’s employment with the Company the Executive has
and will become familiar with trade secrets and other confidential information
concerning the Company and its subsidiaries and that the Executive’s services
will be of special, unique and extraordinary value to the Company and its
subsidiaries.

(b) Noncompetition. The Executive agrees that during the period of the
Executive’s employment with the Company and for a period of two years thereafter
(the “Noncompetition Period”), the Executive shall not in any manner, directly
or indirectly, through any person, firm or corporation, alone or as a member of
a partnership or as an officer, director, stockholder, investor or employee of
or consultant to any other corporation or enterprise or otherwise, engage or be
engaged, or assist any other person, firm, corporation

 

8



--------------------------------------------------------------------------------

or enterprise in engaging or being engaged, in any business, in which the
Executive was involved or had knowledge, being conducted by, or being planned
by, the Company or any of its subsidiaries as of the termination of the
Executive’s employment in any geographic area in which the Company or any of its
subsidiaries is then conducting such business. Nothing in this Section 6(b)
shall prohibit the Executive from serving on any civic or industry board.

(c) Nonsolicitation. The Executive further agrees that during the Noncompetition
Period the Executive shall not (i) in any manner, directly or indirectly, induce
or attempt to induce any employee of the Company or any of its subsidiaries to
terminate or abandon his or her employment for any purpose whatsoever or (ii) in
connection with any business to which Section 6(b) applies, call on, service,
solicit or otherwise do business with any customer of the Company or any of its
subsidiaries.

(d) Exceptions. Nothing in this Section 6 shall prohibit the Executive from
being (i) a stockholder in a mutual fund or a diversified investment company or
(ii) an owner of not more than two percent of the outstanding stock of any class
of a corporation, any securities of which are publicly traded, so long as the
Executive has no active participation in the business of such corporation.

(e) Reformation. If, at any time of enforcement of this Section 6, a court or an
arbitrator holds that the restrictions stated herein are unreasonable under
circumstances then existing, the parties hereto agree that the maximum period,
scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area and that the court or
arbitrator shall be allowed to revise the restrictions contained herein to cover
the maximum period, scope and area permitted by law. This Agreement shall not
authorize a court or arbitrator to increase or broaden any of the restrictions
in this Section 6.

7. Confidentiality. (a) Executive acknowledges and agrees that: (i) in the
course of his employment or continued employment by the Company, it will or may
be necessary for Executive to create, use or have access to (A) technical,
business, or customer information, materials, or data relating to the Company’s
present or planned business which has not previously been released to the public
with the Company’s authorization, including, but not limited to, confidential
information, materials or proprietary data belonging to the Company or relating
to the Company’s affairs (collectively, “Confidential Information”) and
(B) information and materials that concern the Company’s business that come into
Executive’s possession by reason of employment with the Company (collectively,
“Business Related Information”); (ii) all Confidential Information and Business
Related Information are the property of the Company; (iii) the use,
misappropriation or disclosure of any Confidential Information or any Business
Related Information would constitute a breach of trust and could cause serious
and irreparable injury to the Company; and (iv) it is essential to the
protection of the Company’s goodwill and to the maintenance of the Company’s
competitive position that all Confidential Information and Business Related
Information be kept confidential and that Executive not disclose any
Confidential Information or Business Related Information to others or use any
Confidential Information or Business Related Information to Executive’s own
advantage or the advantage of others.

 

9



--------------------------------------------------------------------------------

(b) In recognition of the acknowledgments contained in Section 7(a) above,
Executive agrees that, during the period when the Executive is performing
services for the Company in any capacity and for a period of two years
thereafter, or such earlier date on which the Confidential Information and
Business Related Information becomes publicly available (otherwise than through
breach by Executive), Executive shall: (i) hold and safeguard all Confidential
Information and Business Related Information in trust for the Company, its
successors and assigns; (ii) not appropriate or disclose or make available to
anyone for use outside of the Company’s organization at any time, either during
employment with the Company or subsequent to the termination of employment with
the Company for any reason, any Confidential Information or Business Related
Information, whether or not developed by Executive, except as required in the
performance of Executive’s duties to the Company; (iii) keep in strictest
confidence any Confidential Information or Business Related Information; and
(iv) not disclose or divulge, or allow to be disclosed or divulged by any person
within Executive’s control, to any person, firm or corporation, or use directly
or indirectly, for Executive’s own benefit or the benefit of others, any
Confidential Information or Business Related Information.

8. Enforcement. The parties hereto agree that the Company and its subsidiaries
would be damaged irreparably in the event that any provision of Section 6 or 7
of this Agreement were not performed in accordance with its terms or were
otherwise breached and that money damages would be an inadequate remedy for any
such nonperformance or breach. Accordingly, the Company and its successors and
permitted assigns shall be entitled, in addition to other rights and remedies
existing in their favor, to seek an injunction or injunctions to prevent any
breach or threatened breach of any of such provisions and to enforce such
provisions specifically (without posting a bond or other security). The
Executive agrees that the Executive will submit to the personal jurisdiction of
the courts of the State of California in any action by the Company to enforce an
arbitration award against the Executive or to obtain interim injunctive or other
relief pending an arbitration decision.

9. Representations. The Executive represents and warrants to the Company that
(a) the execution, delivery and performance of this Agreement by the Executive
does not and will not conflict with, breach, violate or cause a default under
any contract, agreement, instrument, order, judgment or decree to which the
Executive is a party or by which the Executive is bound, (b) the Executive is
not a party to or bound by any employment agreement, noncompetition agreement or
confidentiality agreement with any other person or entity that would interfere
with the execution, delivery or performance of this Agreement by the Executive,
and (c) upon the execution and delivery of this Agreement by the Company, this
Agreement shall be the valid and binding obligation of the Executive,
enforceable in accordance with its terms.

10. Survival. This Agreement shall survive and continue in full force and effect
in accordance with its terms, notwithstanding any termination of the Employment
Period.

11. Dispute Resolution. (a) Mediation. Except as otherwise set forth in
Section 8 hereof, in the event of any dispute concerning Executive’s employment
by the Company, whether or not relating to this Agreement, the Executive and the
Company shall first attempt to resolve such dispute through mediation as
provided in this Section 11(a); provided, however, that neither party shall be
required to utilize such mediation procedures to the extent that injunctive
relief is being sought by a party in the good faith

 

10



--------------------------------------------------------------------------------

belief that an immediate remedy is required to avoid irreparable injury to such
party. Except as otherwise provided in the proviso to the immediately preceding
sentence, in the event that either party desires to resolve a dispute concerning
the Executive’s employment by the Company, such party shall first give written
notice to the other party identifying the nature of the dispute. The parties
shall then promptly (and, in any event, within ten (10) business days of the
giving of notice of a dispute) engage the services of an impartial, experienced
employment mediator (the “Mediator”) under the auspices of JAMS/Endispute (or
such other mediation service as the parties may mutually select) in Los Angeles
County, California and shall promptly schedule a mediation session with the
Mediator which is not later than forty five (45) days after the date of the
selection of the Mediator. The Mediator shall conduct a one-day mediation
session, attended by both parties and their counsel, in an attempt to informally
resolve the dispute. By oral or written agreement of both parties, follow-up or
additional mediation sessions may be scheduled, but neither party shall be
required to participate in more than one day of mediation. Neither party shall
be required to submit briefs or position papers to the Mediator, but both
parties shall have the right to do so, subject to such rules and procedures as
the Mediator may establish in his or her sole discretion. Except as otherwise
agreed by the parties, all written submissions to the Mediator shall remain
confidential as between the submitting party and the Mediator. The mediation
process shall be treated as a settlement negotiation and no evidence introduced
or statements made in the mediation process may be used in any way by either
party or any other person in connection with any subsequent litigation or other
legal proceedings (except to the extent independently obtained through discovery
in such litigation or proceedings) and the disclosure of any privileged
information to the Mediator shall not operate as a waiver of the privilege with
respect to such information. Each party shall bear all of its own costs,
attorneys’ fees and expenses related to preparing for and attending any
mediation conducted under this Agreement. The fees and expenses of the Mediator
and the mediation service used, if any, shall be borne equally by the Company
and the Executive, and will be borne exclusively by the Company when such is
required by law.

(b) Arbitration. Except as otherwise set forth in Section 8 hereof, in the event
that a dispute concerning Executive’s employment by the Company, whether or not
relating to this Agreement, is not resolved pursuant to the mediation process
described in Section 11(a), such dispute shall be settled by final and binding
arbitration in Los Angeles, California administered by the American Arbitration
Association, with any such dispute arising under this Agreement being so
administered in accordance with its Employment Dispute Rules then in effect, and
judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. Adequate discovery will be permitted by the
arbitrator consistent with applicable law and the objectives of the arbitration.
The arbitrator shall apply California and federal substantive law, including any
applicable statutes of limitation. The arbitrator shall have the authority to
award any remedy or relief that a court of competent jurisdiction could order or
grant, including, without limitation, the issuance of an injunction, and may
award the prevailing party legal fees and expenses and arbitration fees and
expenses that are incurred by the prevailing party if the substantive law at
issue, or other applicable law, permits. Either party may, without inconsistency
with this arbitration provision, apply to any court having jurisdiction over
such dispute or controversy and seek interim provisional, injunctive or other
equitable relief until the arbitration award is rendered or the controversy is
otherwise resolved. The award of the arbitrator, which shall be in writing
summarizing the basis for the decision, shall be final and binding upon the
parties and subject only to limited review as required by law. To the extent
required by law, the Company shall pay the fees and costs

 

11



--------------------------------------------------------------------------------

of the arbitrator that exceed those normally incurred in the filing of a lawsuit
in court. Except as necessary in court proceedings to enforce this arbitration
provision or an award rendered hereunder, or to obtain interim relief, neither a
party nor an arbitrator may disclose the existence, content or results of any
arbitration hereunder without the prior written consent of the Company and the
Executive. The Company and the Executive acknowledge that this Agreement
evidences a transaction involving interstate commerce. Notwithstanding any
choice of law provision included in this Agreement, the United States Federal
Arbitration Act shall govern the interpretation and enforcement of this
arbitration provision.

12. Delay of Payments. In the event that any payment to be made to the Executive
hereunder within six months following the Executive’s termination of employment
as a result of the Executive’s termination of employment would be subject to a
penalty tax under Section 409A of the Internal Revenue Code of 1986, such
payment shall be delayed and paid to the Executive in the seventh calendar month
following the calendar month in which the Executive’s termination of employment
occurs.

13. Indemnification. The Company shall maintain, for the benefit of the
Executive, director and officer liability insurance in form at least as
comprehensive as, and in an amount that is at least equal to, that maintained by
the Company for any other officer or director. In addition, the Executive shall
be indemnified by the Company against liability as an officer and director of
the Company and any subsidiary or affiliate of the Company to the maximum extent
permitted by applicable law. The Executive’s rights under this Section 13 shall
continue so long as he may be subject to such liability, whether or not this
Agreement may have terminated prior thereto.

14. Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed given when (a) delivered
personally or by overnight courier to the following address of the other party
hereto (or such other address for such party as shall be specified by notice
given pursuant to this Section) or (b) sent by facsimile, with the confirmatory
copy delivered by overnight courier to the address of such party pursuant to
this Section 14:

If to the Company, to:

DaVita Inc.

601 Hawaii Street

El Segundo, CA 90245

Attention:

with a copy to:

Sidley Austin LLP

1 South Dearborn Street

Chicago, Illinois 60603

Attention: John M. O’Hare, Esq.

 

12



--------------------------------------------------------------------------------

If to the Executive, to the last known mailing address for the Executive
contained in the records of the Company.

15. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under applicable law or rule in any jurisdiction,
such invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of any other provision of this Agreement or the
validity, legality or enforceability of such provision in any other
jurisdiction, but this Agreement shall be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

16. Certain Additional Payments by the Company.

(a) In the event it shall be determined that any payment or distribution by the
Company or its affiliated companies to or for the benefit of the Executive
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement or otherwise, but determined without regard to any additional
payments required under this Section 16) (a “Payment”) would be subject to the
excise tax imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”), or any interest or penalties are incurred by the Executive
with respect to such excise tax (such excise tax, together with any such
interest and penalties, are hereinafter collectively referred to as the “Excise
Tax”), then the Executive shall be entitled to receive an additional payment (a
“Gross-Up Payment”) in an amount such that after payment by the Executive of all
taxes (including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
the Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.

(b) Subject to the provisions of Section 16(c), all determinations required to
be made under this Section 16, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by the Company’s
public accounting firm (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and the Executive within 15 business
days of the receipt of notice from the Executive that there has been a Payment,
or such earlier time as is requested by the Company. In the event that the
Accounting Firm is serving as accountant or auditor for the individual, entity
or group effecting the Change in Control, the Company shall appoint another
nationally recognized public accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees and expenses of the Accounting Firm shall be borne
solely by the Company. Any Gross-Up Payment, as determined pursuant to this
Section 16, shall be paid by the Company to the Executive within five days of
the receipt of the Accounting Firm’s determination, and in no event later than
the end of the calendar year following the calendar year in which the Executive
pays the Excise Tax. Any determination by the Accounting Firm shall be binding
upon the Company and the Executive. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Gross-Up Payments which
will not have been made by the

 

13



--------------------------------------------------------------------------------

Company should have been made (“Underpayment”), consistent with the calculations
required to be made hereunder. In the event that the Company exhausts its
remedies pursuant to Section 16(c) and the Executive thereafter is required to
make a payment of any Excise Tax, the Accounting Firm shall determine the amount
of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of the Executive.

(c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than 10 business days after the Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which the Executive gives such notice to the Company (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due). If the Company notifies the Executive in writing prior to the
expiration of such period that it desires to contest such claim, the Executive
shall:

(1) give the Company any information reasonably requested by the Company
relating to such claim;

(2) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company;

(3) cooperate with the Company in good faith in order effectively to contest
such claim; and

(4) permit the Company to participate in any proceedings relating to such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 16(c), the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct the Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided further, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive on an interest-free basis and shall indemnify and hold
the

 

14



--------------------------------------------------------------------------------

Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and provided further, that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.

(d) If, after the receipt by the Executive of an amount advanced by the Company
pursuant to Section 16(c), the Executive becomes entitled to receive, and
receives, any refund with respect to such claim, the shall (subject to the
Company’s complying with the requirements of Section 16(c)) promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto). If, after the receipt by the Executive
of an amount advanced by the Company pursuant to Section 16(c), a determination
is made that the Executive shall not be entitled to any refund with respect to
such claim and the Company does not notify the Executive in writing of its
intent to contest such denial of refund prior to the expiration of 30 days after
such determination, then such advance shall be forgiven and shall not be
required to be repaid and the amount of such advance shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid.

17. Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the parties with respect to the subject matter hereof or
thereof and supersedes and preempts the Prior Employment Agreement and any other
prior understandings, agreements or representations by or between the parties,
written or oral, which may have related in any manner to the subject matter
hereof or thereof.

18. No Mitigation. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement, and such amounts
shall not be reduced whether or not the Executive obtains other employment.

19. Successors and Assigns. This Agreement shall be enforceable by the Executive
and the Executive’s heirs, executors, administrators and legal representatives,
and by the Company and its successors and assigns.

20. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of California without
regard to principles of conflict of laws.

21. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only by the written agreement of the Company and the Executive, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

 

15



--------------------------------------------------------------------------------

22. Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed to be an original and both of which together shall
constitute one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

DAVITA INC.   By:  

/s/    Joseph Schohl

  Name:   Joseph Schohl   Title:   Vice President, General Counsel and Secretary

 

EXECUTIVE

 

/s/    Kent J. Thiry

 

Kent J. Thiry

 

16